DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims1
Claims 1, 2, 6, 7, 16–19, 21, 26–28, and 31–33 are pending and are the subject of this Office Action.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the formation of the statistical copolymer poly((trifluoroethyl methacrylate)-r-(sulfobetaine metacrylate)) using ethyl ammonium nitrate as a co-solvent does not appear to be disclosed nor suggested in the prior art of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 16–19, 26, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Alexiou2 in view of Terayama.3
With respect to claim 1, the following analysis applies.
Overview of Alexiou
Alexiou discloses a method of preparing a filtration membrane formed from a statistical copolymer, said copolymer including zwitterionic repeat units and hydrophobic repeat units. (Alexiou Abstract.) Alexiou teaches most of the general process steps outlined in lines 3–10 of claim 1. For instance, Alexiou teaches providing a copolymer solution by dissolving a statistical copolymer (poly(methyl methacrylate)-random-(sulfobetaine methacrylate), hereinafter “PMMA-r-SBMA”) in a first organic solvent (trifluoroethanol (TFE)). (Alexiou, Example 2 at p. 6.) A thin polymeric layer of the resulting copolymer solution is then coated onto a porous support layer (an ultrafiltration membrane) using a doctor blade. (Id.) The polymeric layer is then coagulated (via immersion in polar non-solvent bath), thereby resulting in a thin film composite membrane. (Id.) Subsequently, the thin film composite membrane is immersed into a water bath to obtain a filtration membrane. (Id.) Other Examples in Alexiou’s disclosure include similar teachings (see, e.g., Examples 4, 6, 8.) As to the specific features claimed in lines 11–19 of claim 1, the following analysis applies.
Copolymer solution. The claim requires that the copolymer solution comprises the statistical copolymer at 1 to 99 w/v%. Notably, Alexiou teaches that adding 1 g of copolymer to 9 mL of TFE. (Alexiou p. 6, ll. 14–15.) Dividing 1 g by 9 mL yields a concentration of approximately 11% w/v. Thus, the concentration of the statistical polymer in the first organic solvent appears to fall within the claimed range of 1 to 99 w/v%.
Repeat units. The claim requires that the zwitterionic repeat units constitute 15–75% by weight of the statistical copolymer and that the hydrophobic repeat units constitute 25–85% by weight of the statistical copolymer. Alexiou teaches that the zwitterionic repeat units can constitute 25–75% by weight of the statistical copolymer (Alexiou p. 1, ll. 26–27) and that the hydrophobic repeat units can constitute 25–75% by weight of the statistical copolymer (id. p. 2, ll. 3–4).
Claim elements not expressly taught or suggested by Alexiou
Alexiou does not appear to specify: (1) dissolving the statistical copolymer in a mixture of a co-solvent and a first organic solvent, wherein the co-solvent comprises an ionic liquid; (2) that the copolymer solution comprises the co-solvent at 1 to 99 v/v% and the first organic solvent at 1 to 99 v/v%; (3) that the co-solvent is miscible with both water and the first organic solvent.
Mixture of the co-solvent and the first organic solvent; co-solvent comprises an ionic liquid
Terayama teaches using a mixture of TFE and one or more ionic liquids (e.g., 1-hexyl-3-methylimidazolium chloride) to form well-defined poly(sulfobetaine) brushes and corresponding free polymers with predictable number-average molecular weight and narrow molecular weight distributions. (Terayama Abstract; p. 105 (disclosing additional ionic liquids such as EMImCl, BMImCl, BMImBr, etc.) According to Terayama, “[t]hese results suggest the successful control of the polymerization of sulfobetaine-type methacrylates owing to the TFE and ionic liquids. In particular, the high affinity of TFE for the sulfobetaine monomers and polymers yielded a homogeneous polymerization media to improve surface initiated polymerization….” (Id.)
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR, 550 U.S. at 417. Thus, in view of Terayama’s disclosure, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Terayama with the teachings of Alexiou’s (e.g., such that Alexiou’s method includes using a copolymer solution comprising a mixture of TFE as a first organic solvent and an ionic liquid as a co-solvent), in order to: (1) provide the predictable result/improvement of controlled polymerization of sulfobetaine monomers; and (2) yield one or more of: a predictable number-average molecular weight distribution and a narrow molecular weight distribution. KSR, 550 U.S. at 415–17.
Concentrations of the co-solvent and the first organic solvent
As it applies to the claimed concentrations of co-solvent and first organic solvent, previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 
With these holdings in mind, Terayama teaches forming a copolymer solution from monomers, TFE, and ionic liquid. (Terayama p. 105, last para.) Here Terayama teaches using a MAPS/TFE solution, “various amounts” of ionic liquid (HMImCl) and also diluting with TFE. Put another way, Terayama demonstrates that the relative quantities of the TFE and ionic liquid can be adjusted. To this end, Terayama further shows various weight ratios of solvent. (Id. p. 107, Tbl. 1.) Likewise, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, those of ordinary skill in this art were extremely familiar with concepts such as stoichiometry and using solvents in excess. Along these lines, it is further submitted that an ordinary artisan would have had a reasonable expectation of success in adjusting the concentration of solvents in a copolymer solution—especially in view of Terayama’s disclosure. (Id. pp. 105, 107.) In view of the foregoing, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to optimize, via routine experimentation, the relative amounts of first organic solvent and co-solvent in the copolymer solution of the instant combination: in order to enhance the formation of the copolymer. Aller supra; Petersen supra.
Miscibility of the co-solvent: vis-à-vis TFE and in water
Terayama suggests that at least one of the ionic liquids of the instant combination are soluble in TFE. (Terayama p. 107, left col. (“ATRP of MAPS in TFE in the presence of HMImCl … also yielded a homogeneous solution….”).) Additionally, Terayama is silent as to any sort of phase separation between the ionic liquids and TFE. Moreover, Table 2 on page 107 reports a variety of ionic liquid/PTFE mixtures—thus suggesting that each of the ionic liquids are soluble in TFE. Also, as it applies to water solubility, at least one of the ionic liquids of the instant combination is water soluble; for instance, 1-ethyl-3-methylimidazolium chloride (EMImCl).4
With respect to claim 2, the co-solvent of the instant combination comprises the same structural features as the co-solvent of claim 1 and thus is presumed to be in liquid form at the conditions specified. See MPEP § 2112.
With respect to claim 6, as discussed in § 4.4.1(E), the co-solvent of the instant combination can be EMImCl—which includes an imidazolium cation.
With respect to claim 16, the zwitterionic repeat units can comprise, inter alia, sulfobetaine. (Alexiou p. 1, ll. 28–29.) Also, the hydrophobic repeat units can be formed from styrene, fluorinated styrene, methyl methacrylate, acrylonitrile, or trifluoroethyl methacrylate trifluoroethyl methacrylate. (Id. p. 2, ll. 3–5.)
With respect to claim 17, the zwitterionic repeat units can be formed from, inter alia, sulfobetaine acrylate, sulfobetaine acrylamide, or sulfobetaine methacrylate, (Alexiou p. 1, ll. 29–32.) Additionally, the hydrophobic repeat units can be formed from methyl methacrylate, acrylonitrile, or trifluoroethyl methacrylate. (Id. p. 2, ll. 3–5.)
With respect to claim 18, the statistical copolymer can be poly((trifluoroethyl methacrylate)-r-(sulfobetaine methacrylate)) or poly( (methyl methacrylate )-r(sulfobetaine methacrylate )). (Alexiou claims 7, 8.)
With respect to claim 19, as discussed in § 4.4.1(C), the first organic solvent of the instant combination is TFE (i.e., trifluoroethanol).
With respect to claim 26, Alexiou teaches that the support layer can have an effective pore size larger than that of the polymeric layer and can be formed of polyethersulfone, polyphenylenesulfone, polyphenylenesulfidesulfone, polyacrylonitrile, cellulose ester, polyphenyleneoxide, polypropylene, polyvinyledenefluoride, polyvinylchloride, polyarylsulfone, polyphenylene sulfone, polyetheretherketone, polysulfone, polyamide, polyimide, or a combination thereof. (Alexiou p. 2, ll. 20–25.)
With respect to claim 28, Alexiou teaches an annealing step after the immersing step—i.e., annealed a membrane in a water bath at 90°C. (Alexiou p. 6, ll. 23–24.)
With respect to claim 31, the instant claim is rejected for the same reasons provided in § 4.4.1(D) supra.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alexiou and Terayama—in view of Brown.5
With respect to claim 7, the instant combination does not appear to specify that the ionic liquid is any of those of the instant claim. Brown suggests that 1-ethyl-3-methylimidazolium ethyl sulfate (hereinafter “EMIm ES”) was a suitable ionic liquid for forming a copolymer membrane from sulfobetaine monomers. (Brown Title; Abstract.) Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citations omitted). As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to use EMIm ES as the ionic liquid of the instant combination: (1) in order to provide a suitable ionic liquid for copolymerizing sulfobetaine monomers; and (2) in order to yield the predictable result of forming a copolymer membrane. MPEP § 2144.07; KSR, 550 U.S. at 415–16.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alexiou and Terayama—in view of Moll.6
With respect to claim 27, the instant combination does not appear to specify that the porous support layer is a flat sheet membrane or a hollow fiber membrane. Moll suggests that a porous supporting layer in the form of a flat sheet or a hollow fiber was suitable for supporting a polymeric layer. (Moll ¶ 8.) Previously it has been held that the selection of an art-recognized configuration based on its suitability for an intended use can be used to support a prima facie obviousness determination. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). Thus, in view of these holdings, as it applies to the polymeric layer of the instant combination, it is respectfully submitted that, at the time Applicant’s instant invention was effectively filed, it would have been obvious to one skilled in the art to make the porous support layer of the instant combination in the form of a flat sheet membrane or a hollow fiber membrane: in order to provide a suitable configuration for supporting the polymeric layer.
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alexiou and Terayama—in view of Yip.7
With respect to claim 32, the language of the instant claim recites “wherein the membrane comprises the copolymer at 10 w/v%”. However, looking to independent claim 1, the copolymer per se is used to form a polymeric layer. And the polymeric layer is on a porous support layer. Put another way, the copolymer resides on the porous support layer in the form of a polymeric layer. This polymeric layer has an inherent thickness: since claim 1 suggests that the polymeric layer is actually on the porous support layer. Furthermore, the thickness per se necessarily dictates the amount of copolymer in the membrane, since: (A) the copolymer is provided by the polymeric layer; and (B) the dimensions of the polymeric layer dictate how much copolymer is present on the porous support layer. In view of the foregoing, looking to claim 32, Examiner is interpreting this claim as requiring that the polymeric layer per se has a thickness such that the quantity of copolymer (relative to the total volume of the membrane) is 10 w/v%.
With the above findings in mind, it is respectfully submitted that Alexiou suggests that the thickness of its thin film can be adjusted. (Alexiou p. 4, ll. 11–19.) Nevertheless, the instant combination does not appear to expressly specify that its membrane comprises its copolymer at 10 w/v%. Yip suggests that flux is inversely proportional to the thickness of a thin film. (Yip ¶ 17.) In line with this finding as well as the findings in the preceding paragraph, it is respectfully submitted that the thickness of a polymeric thin film (within a composite membrane) inherently affects the amount of said polymer relative to the total volume of the membrane: e.g., since this thickness dictates how much polymer resides within the thin film—as well as within the composite membrane as a whole. Thus, with each of the above findings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to optimize, via routine experimentation, the amount of copolymer within the membrane of the instant combination (e.g., by adjusting the thickness of the polymeric layer): in order to enhance flux. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
With respect to claim 33, the instant claim appears to have the combined claim elements of rejected claims 31 and 32. As such, claim 33 is rejected for the same reasons above pertaining to claims 31 and 32. (See §§ 4.4.10, 4.7.1 supra.)
Response to Remarks8
Applicant’s remarks are respectfully acknowledged but are not persuasive for at least the reasons provided in the rejections supra. In particular, Applicant has provided remarks suggesting that the Specification provides evidence of unexpected results. (Remarks 8–9.) However, upon inspection, the claimed invention does not appear to be commensurate in scope with the unexpected results. For instance, the claimed invention appears to be broader than the configurations required to achieve the unexpected results provided in the Specification. As an example, pending claim 1 covers all species of ionic liquids—whereas all species of ionic liquids are not used within the Specification to achieve the proffered unexpected results. In view of these findings, Applicant’s remarks are not found persuasive at this time.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims filed February 15, 2022.
        2 WO 2015/070004 A1, published May 14, 2015 (“Alexiou”).
        3 Terayama et al., Well-Defined Poly(sulfobetaine) Brushes Prepared by Surface-Initiated ATRP Using a Fluoroalcohol and Ionic Liquids as the Solvents, 44 Macromolecules 104, 104–111 (2011) (“Terayama”).
        4 See, e.g., 1-Ethyl-3-methylimidazolium chloride, ChemicalBook.com, available at https://bit.ly/2NLhHWx (last visited January 30, 2021) (listing the water solubility as “Soluble in water”).
        5 Brown et al., Effect of Ionic Liquid on Mechanical Properties and Morphology of
        Zwitterionic Copolymer Membranes, 43 Macromolecules 790, 790–796 (2010).
        6 US 2014/0363572 A1, published December 11, 2014 (“Moll”).
        7 US 2012/0318729 A1, published December 20, 2012 (“Yip”).
        8 Remarks filed February 15, 2022.